Exhibit 99.1 CONSOLIDATED FINANCIAL STATEMENTS AND INDEPENDENT AUDITORS’ REPORT MARYLAND BANKCORP, INC. AND SUBSIDIARY DECEMBER 31, 2 Maryland Bankcorp, Inc. and Subsidiary TABLE OF CONTENTS PAGE INDEPENDENT AUDITORS' REPORT 5 CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF OPERATIONS 7 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY 8 CONSOLIDATED STATEMENTS OF CASH FLOWS 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 10 INDEPENDENT AUDITORS’ REPORT To the Stockholders and Board of Directors Maryland Bankcorp, Inc. We have audited the accompanying consolidated balance sheets of Maryland Bankcorp, Inc. and Subsidiary as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Maryland Bankcorp, Inc.’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Maryland Bankcorp, Inc. and Subsidiary at December 31, 2010 and 2009, and the results of their operations, their changes in stockholders’ equity and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Bank will continue as a going concern.As discussed in note 20 to the financial statements, the Bank has not met its minimum capital ratios due to its deteriorating loan portfolio and poor economic conditions.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are described in note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Baltimore, Maryland May 6, 2011 www.reznickgroup.com - 5 - Maryland Bankcorp, Inc. and Subsidiary CONSOLIDATED BALANCE SHEETS December 31, 2010 and 2009 ASSETS Cash and cash equivalents Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Interest-bearing deposits with banks Investment securities available for sale Federal Home Loan Bank stock, at cost Federal Reserve Bank and other stock, at cost Loans, net of allowance for loan losses of $6,925,590 and $6,191,001, respectively Accrued interest receivable Bank premises and equipment, net Other real estate owned Deferred tax asset Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Other short-term borrowings Line of credit Due to affiliate Accrued expenses and other liabilities Deferred compensation and supplemental benefits Capital lease obligations Deferred income Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value per share, 5,000,000 shares authorized as of December 31, 2010 and 2009, and 0 shares outstanding as of December 31, 2010 and 2009 Common stock, $.01 par value per share, 10,000,000 shares authorized; authorized; 646,626 shares issued and outstanding as of December 31, 2010 and 2009 Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements - 6 - Maryland Bankcorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, 2010 and 2009 INTEREST INCOME Interest and fees on loans $ $ Interest on investment securities Interest on interest bearing deposits Interest on federal funds sold Total interest income INTEREST EXPENSE Interest on deposits Interest on demand notes Interest on federal funds purchased 77 Interest on capital leases Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses OTHER OPERATING INCOME Service charges Fees, commissions and miscellaneous Gain on sale or call of investment securities Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Occupancy and equipment expenses Other expenses Loss on other real estate owned Total other operating expense Loss before income taxes ) ) Income tax expense (benefit) ) Net loss $ ) $ ) Basic and diluted earnings per share of common stock ) $ ) See notes to consolidated financial statements - 7 - Maryland Bankcorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Years ended December 31, 2010 and 2009 Preferred Stock Common Stock Additional paid-in Retained Comprehen- sive income Accumulated other comprehen- sive income Shares Amount Shares Amount Capital earnings (loss) (loss) Total Balance, December 31, 2008 - $ - $ ) $ Comprehensive income (loss) Net income - ) $ ) - ) Other comprehensive income, net of tax Pension plan adjustment - Change in unrealized gainon securities,net of tax - Total comprehensiveloss - $ ) - - Balance, December 31, 2009 - - ) Comprehensive income (loss) Net loss - ) $ ) - ) Other comprehensive income, net of tax Pension plan adjustment ) Change in unrealized gainon securities,net of tax - ) ) ) Total comprehensiveloss - ) - - Balance, December 31, 2010 - - $ $ $ ) $ ) $ See notes to consolidated financial statements - 8 - Maryland Bankcorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2010 and 2009 Cash flows from operating activities Interest received $ $ Other operating income received Interest paid ) ) Cash paid to suppliers and employees ) ) Income taxes refund received (paid) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Proceeds from maturities of investment securities held to maturity - Proceeds from sales, calls and maturities of investment securities available for sale Purchase of investment securities available for sale ) ) Proceeds from sale of other real estate owned Net change in loans ) Net change in interest bearing deposits ) ) Capital expenditures ) ) Net provided by (used in) in investing activities ) Cash flows from financing activities Net (decrease) increase in deposits ) Increase in short-term borrowings Proceeds from line of credit and note payable Federal funds sold - ) Repayment of capital lease obligations ) ) Net cash (used in) provided by financing activities ) NET INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplementary schedule of noncash investing activities Loans transferred to other real estate owned $ $ See notes to consolidated financial statements - 9 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Maryland Bankcorp, Inc. (the Holding Company), was organized on September 28, 2001 at the direction of the Board of Directors of Maryland Bank & Trust Company, N.A. (the Bank) to acquire the stock of the Bank and to engage in such other business activities permitted by law for bank holding companies.On September 28, 2001, after Board of Directors, shareholder and regulatory approval, each outstanding share of Bank common stock was exchanged for one share of Holding Company common stock.As a result of the exchange of shares, the shareholders of the Bank became shareholders of the Holding Company and the Holding Company became the sole shareholder of the Bank. The Bank was originally incorporated in 1959 under the laws of the State of Maryland, and effective August 1, 1997, became a national bank.The Bank provides a full range of banking services to individual and corporate customers primarily in Southern Maryland.The Bank is subject to competition from other financial institutions and is subject to the regulations of certain Federal and State agencies. As of March 31, 2006, the Holding Company operates as a bank holding company under section 4(c)8 of the Bank Holding Company Act and section 225.83 of Regulation Y. On September 1, 2010, the Holding Company entered into a definitive merger agreement, as amended on September 30, 2010 (the Merger Agreement), with Old Line Bancshares, the holding company for Old Line Bank, pursuant to which the Holding Company will merge with and into Old Line Bancshares (the Merger), with Old Line Bancshares being the surviving corporation.The Merger Agreement also provides that upon the consummation of the merger, the Bank will merge with and into Old Line Bank, with Old Line Bank as the surviving institution (the Bank Merger).At the effective time of the Merger, the board of directors of Old Line Bancshares will be increased by two (2) directors and two (2) of the current directors of the Holding Company selected by the board of directors of the Holding Company, with the approval of Old Line Bancshares’ board of directors, will be added to the board of directors of Old Line Bancshares and Old Line Bank. Under the terms of the Merger Agreement, stockholders of the Holding Company will receive stock of Old Line Bancshares or cash (subject to the proration) for each of their shares of the Holding Company with a value generally equal to the aggregate consideration to be paid in the merger ($20,000,000, subject to adjustment) divided by the number of outstanding shares of common stock of the Holding Company. - 10 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 On March 16, 2011, the Federal Reserve Bank of Richmond, acting under authority delegated by the Board of Governors of the Federal Reserve System and having considered the relevant statutory factors, approved the application by Old Line Bancshares, Inc., Bowie, Maryland, to acquire the Holding Company. On April 1, 2011, Old Line Bancshares, Inc. the parent company of Old Line Bank, announced the completion of its acquisition of the Holding Company, the parent company of the Bank. Basis of Presentation The financial statements are presented on a consolidated basis.All material intercompany transactions and balances have been eliminated in the consolidation.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the consolidated balance sheet and reported income and expenses for the reporting period.The Parent only financial statements of the Holding Company accounts for its investment in the Bank using the equity method of accounting. (See note 19) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to prior period balances to conform to current year presentation. - 11 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 Concentration of Credit Risk The Bank’s primary market areas are St. Mary’s, Calvert, Charles, and Prince George’s Counties.At December 31, 2010, the majority of the total loan portfolio was to borrowers within this region.Interest bearing deposits in banks are held in several financial institutions.Deposits are likewise largely obtained from customers in those counties. Cash and Cash Equivalents For purposes of reporting cash flows, cash and cash equivalents include cash on hand and due from banks and federal funds sold.Generally, federal funds are purchased and sold for one-day periods. Off-Balance Sheet Instruments In the ordinary course of business, the Bank has entered into off-balance-sheet financial instruments consisting of commitments to extend credit, commercial letters of credit and standby letters of credit.Such financial instruments are recorded in the financial statements when they are funded or related fees are incurred or received. Investment Securities All of the Bank’s investment securities are classified as available for sale. Investment securities classified as available for sale are those debt and equity securities that the Bank intends to hold for an indefinite period of time but not necessarily to maturity.Any decision to sell a security classified as available for sale would be based on various factors, including significant movements in interest rates, changes in the maturity mix of the Bank’s assets and liabilities, liquidity needs, regulatory capital considerations, and other similar factors.Investment securities available for sale are carried at fair value.Unrealized gains or losses are reported as increases or decreases in other comprehensive income, net of the related tax effect, on the consolidated statements of change in stockholders’ equity.Realized gains or losses, determined on the basis of the cost of specific securities sold, are included in earnings.Reclassification adjustments are recorded when the Bank realizes a gain or loss on the sale or a call of investment securities that had previously recognized an unrealized gain or loss as increases or decreases in stockholders’ equity, net of the related tax effect. - 12 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 The cost basis of individual securities is written down through a charge to earnings when declines in value below amortized cost are considered to be other than temporary.In cases where fair value is less than amortized cost and the Bank intends to sell a debt security, it is more likely than not to be required to sell a debt security before recovery of its amortized cost basis, or if the Bank does not expect to recover the entire amortized cost basis of a debt security, an other-than-temporary impairment is considered to have occurred. If the Bank intends to sell the debt security or more likely than not will be required to sell the security before recovery of its amortized cost basis, the other-than-temporary impairment is recognized in earnings equal to the entire difference between the debt security’s amortized cost basis and its fair value at the balance sheet date. If the Bank does not expect to recover the entire amortized cost basis of the security, the Bank does not intend to sell the security and it is not more likely than not that the Bank will be required to sell the security before recovery of its amortized cost basis, the other-than-temporary impairment is separated into (a) the amount representing the credit loss and (b) the amount related to all other factors. The amount of the other-than-temporary impairment related to the credit loss is recognized in earnings while the amount related to other factors is recognized in other comprehensive income, net of applicable taxes. Subsequently, the Bank accounts for the other-than-temporarily impaired debt security as if the security had been purchased on the measurement date of the other-than-temporary impairment at an amortized cost basis equal to the previous amortized cost basis less the other-than-temporary impairment recognized in earnings. The cost basis of individual equity securities is written down to estimated fair value through a charge to earnings when declines in value below cost are considered to be other than temporary. Loans Loans are stated at their outstanding unpaid principal balances, net of participations sold, deferred fees and costs and the allowance for loan losses. Interest income on loans is accrued over the term of the loans based on the principal amounts outstanding. The Bank generally places loans on non-accrual when any portion of the principal and interest is ninety days past-due and collateral is insufficient to discharge the debt in full.Interest accrual may also be discontinued earlier if, in management’s opinion, collection is unlikely.All interest accrued but not collected for loans that are placed on non-accrual or charged-off is reversed against interest income.Interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying to return to accrual status.Loans are returned to accrual status when all principal and interest amounts contractually due are brought current and future payments are reasonably assured. - 13 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 Loans are considered impaired when, based on current information, it is probable that the Bank will not collect all principal and interest payments according to contractual terms.Loans are considered impaired once principal and interest payments are past due and they are place on non-accrual status.Management also considers the financial condition of the borrower, cash flows of the loan, and the value of the related collateral.Generally, the Bank measures impairment of such loans by reference to the fair value of the collateral.Income on impaired loans is recognized on a cash-basis, and payments are first applied against the principal balance outstanding. Loan origination fees and direct loan origination costs are capitalized and recognized as an adjustment of the yield of the related loans. Interest Bearing Deposits Interest bearing deposits in banks have no maturity date and are carried at cost. Allowance for Loan Losses The Bank’s policy is to charge recognized loan losses to the allowance for loan losses and add recoveries on previously written off loans to the allowance.The allowance is increased by provisions which are charged to operations.The adequacy of the allowance for loan losses is determined by management after reviewing the composition and risk of the loan portfolio, trends in loan volume by category, delinquencies, economic conditions, the Bank’s previous loan loss experience and other related matters.The evaluations take into consideration such factors as changes in the nature and volume of the loan portfolio, portfolio quality, review of specific problem loans and current economic conditions that may affect the borrower’s ability to pay.The allowance for loan losses is based on estimates, and ultimate losses, if any, may vary from the current estimates. Accounting principles generally accepted in the United States of America require that the impairment of loans that have been separately identified for evaluation be measured based on the present value of expected future cash flow or, alternatively, the observable market price of the loans or the fair value of the collateral.For those loans that are collateral dependent (that is, if repayment of the loan is expected to be provided solely by the underlying collateral) and for which management has determined foreclosure is probable, the measure of impairment of those loans is based on the fair value of the collateral. - 14 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 Management believes that the allowance for loan losses is adequate.While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions.In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowance for loan losses and may require additions to the allowance based on their judgments about information available to them at the time of their examination. Bank Premises and Equipment Bank premises and equipment are stated at cost.Depreciation and amortization are computed principally by accelerated methods over the estimated useful lives of the properties.The estimated useful lives for computing depreciation and amortiza­tion are as follows: Years Land improvements 10 Buildings and improvements 15 to 40 Furnishings and equipment 3 to 10 Automobiles 3 Leasehold improvements 5 to 20 When properties are sold or otherwise disposed of, the cost and related accumulated depreciation and amortization are removed from the accounts with any resulting gain or loss reflected in income.Expenditures for repairs, maintenance, and minor improvements are expensed in the year incurred. Other Real Estate Owned Real estate acquired through, or in lieu of, loan foreclosure is initially recorded at fair value less estimated costs to dispose at the date of foreclosure.Any write-downs based on the asset’s fair value at the date of acquisition are charged to the allowance for loan losses.After foreclosure, valuations are periodically performed by management and the real estate held for sale is carried at the lower of the new cost basis or fair value less cost to sell.Impairment losses on property to be held and used are measured as the amount by which the carrying amount of a property exceeds its fair value.Costs related to holding property are expensed.Valuations are periodically performed by management, and any subsequent write-downs are recorded as a change of operations, if necessary, to reduce the carrying value of a property to the lower of its cost or fair value less cost to sell. - 15 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 Advertising Advertising costs are expensed as incurred.Advertising expense was $70,955 and $68,997 for the years ended December 31, 2010 and 2009, respectively. Deferred Income Deferred income resulting from the sale of the Lexington Park Branch is being amortized over the life of the lease, which is 20 years. Deferred Rent Minimum rental payments and tenant allowances are recognized on a straight-line basis over the term of the lease, regardless of when payments are due. Comprehensive Income (Loss) General accounting principles for reporting comprehensive income, requires the reporting of comprehensive income in addition to net income from operations.Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of certain financial information that historically has not been recognized in the calculation of net income or loss. Income Taxes The Bank accounts for income taxes using the liability method.Income taxes are provided based on earnings reported for financial statement purposes adjusted for permanent differences between items of income or expense reported in the financial statements and those reported for tax purposes.Under the liability method, deferred income taxes are recognized for the estimated future tax effects of temporary differences in the bases of assets and liabilities measured at the enacted tax rates. A valuation allowance is recorded if, based upon the evidence available, it is more likely than not that some portion or all of the net deferred tax assets will not be realized. - 16 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 The Bank has analyzed its income tax position using the criteria required for uncertain tax positions and concluded that there is no cumulative effect relating to the adoption of the standard.In addition the Bank determined that as of December 31, 2010 and 2009, it has no material uncertain tax positions and no interest or penalties have been accrued. Repurchase Agreements The Bank routinely enters into repurchase agreements with customers.As part of the repurchase agreements, the Bank uses marketable investment securities from its investment portfolio as collateral for the customer agreements.The repurchase agreements bear interest at a market rate. Fair Value of Financial Instruments The Bank measures certain financial assets and liabilities at fair value based on the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants.If such quoted market prices are not available, fair value is based upon internally developed models that primarily use, as inputs, observable market-based parameters. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. These adjustments may include amounts to reflect counterparty credit quality and the Bank's creditworthiness, among other things, as well as unobservable parameters. Any such valuation adjustments are applied consistently over time. Fair value measurements are further discussed in note 18. Earnings Per Share Basic earnings per share is calculated by dividing net earnings available to common stockholders by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share is calculated on the basis of the weighted average number of shares of common stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method.Weighted average common shares and diluted common shares outstanding in 2010 and 2009 were 646,626, respectively. Transfers of Financial Instruments Transfers of financial assets are accounted for as sales, when control over the assets has been relinquished. Control over transferred assets is deemed to be surrendered when the assets have been isolated from the Bank, the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and the Bank does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. - 17 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 New Accounting Pronouncements In January 2010, the FASB issued guidance that clarifies and requires new disclosures about fair value measurements.The clarifications and requirement to disclose the amounts and reasons for significant transfers between Level 1 and Level 2, as well as significant transfers in and out of Level 3 of the fair value hierarchy, were adopted by the Bank during 2010.The new guidance also requires that purchases, sales, issuances, and settlements be presented gross in the Level 3 reconciliation and that requirement is effective for fiscal years beginning after December 15, 2010 and for interim periods within those years, with early adoption permitted.Note 18 - Fair Value Measurements reflects the amended disclosure requirements.This new guidance only amends the disclosure requirements, and the adoption of this guidance did not have a significant impact on the Bank’s financial statements. In January 2011, the FASB issued ASU No. 2011-01, “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20.”The provisions of ASU No. 2010-20 required the disclosure of more granular information on the nature and extent of troubled debt restructurings and their effect on the Allowance for the period ending March 31, 2011.The amendments in this ASU defer the effective date related to these disclosures, enabling creditors to provide those disclosures after the FASB completes its project clarifying the guidance for determining what constitutes a troubled debt restructuring.Currently, that guidance is expected to be effective for interim and annual periods ending after June 15, 2011.As the provisions of this ASU only defer the effective date of disclosure requirements related to troubled debt restructurings, the adoption of this ASU will have no impact on the Company’s statements of operations and financial condition. In April 2011, the FASB issued ASU No. 2011-02, “A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”The provisions of ASU No. 2011-02 determine that in evaluating whether a restructuring constitutes a troubled debt restructuring, a creditor must separately conclude that both the restructuring constitutes a concession and the debtor is experiencing financial difficulties.The amendments clarify the guidance on a creditor’s evaluation of whether it has granted a concession and a creditor’s evaluation of whether a debtor is experiencing financial difficulties.The adoption if this ASU will have no material impact on the Bank’s consolidated statements of operations and financial condition. - 18 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 NOTE 2 - GOING CONCERN The consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business for the foreseeable future. However, the events and circumstances described herein create a substantial doubt about the Bank’s ability to continue as a going concern. The Bank has not achieved the required capital levels mandated by the Formal Agreement. To date the Bank’s capital preservation activities have included balance sheet restructuring that has included curtailed lending activity; reorganizing the securities portfolio to minimize the risk and related capital requirements; and reducing salaries and certain other noninterest expenses; the Bank has engaged external advisors and has pursued various capital enhancing transactions and strategies throughout 2009 and 2010. The operating loss for the year ended December 31, 2010 and the continuing level of problem loans have further eroded capital levels from December 31, 2009. There can be no assurance that any capital raising activities or other measures will allow the Bank to meet the capital levels required in the Formal Agreement. Banking regulators classify a bank as “critically undercapitalized” if it fails to meet a 2% capital leverage ratio. Under “prompt corrective action”, a critically undercapitalized bank must be placed in conservatorship or receivership within 90 days of such determinations unless the FDIC and appropriate regulators determine that other action would protect the deposit insurance fund. Noncompliance with the capital requirements of the Formal Agreement and the continued erosion of capital in the year ended December 31, 2010 may cause the Bank to be subject to further enforcement actions by the Regulators or the Commissioner, including potential regulatory receivership. The financial statements do not include any adjustments that might be necessary if the Bank is unable to continue as a going concern. NOTE 3 - CASH AND DUE FROM BANKS The Bank is required by Regulation D of the Federal Reserve Act to maintain reserve balances with the Federal Reserve Bank principally based on deposits.Balances maintained are included in cash and due from banks.At December 31, 2010 and 2009, the required reserve balance was $67,000 and $4,395,000, respectively. - 19 - Maryland Bankcorp, Inc. and Subsidiary NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED December 31, 2010 and 2009 NOTE 4 - INVESTMENT SECURITIES The amortized cost, unrealized holding gains and losses, and the fair value of investment securities at December 31, 2010 and 2009 are summarized as follows: December 31, 2010 Amortized cost Unrealized Gains Unrealized Losses Fair value Investment Securities available for sale U.S. Treasury Securities $ $ $
